DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III (Claims 9-17) in the reply filed on 6/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8, which were drawn to a non-elected Group, have been cancelled.

Response to Amendment
Applicant’s amendment filed 10/7/2022 has been entered. 
Claims 9-17 remain pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shah (US PGPUB 2009/0084826).
Regarding Claim 9, Shah discloses a reload assembly (assembly 230 including shaft 214 (Figure 6) and tool assembly 17(Figure 1)) for a surgical stapling system (10; note Figure 6 clearly shows the assembly 230 including shaft 214 as disconnected from the instrument handle and can therefore be reasonably viewed as a reload assembly; note Para. 0065), the reload assembly (214, 230, 17) comprising: 
an elongate shaft (214; Figure 6) having a proximal end and a distal end (as depicted by 14 in Figure 1) and defining a longitudinal axis extending between the proximal end and the distal end (as shown); 
a jaw assembly (17) coupled to the elongate shaft (214) at the distal end of the elongate shaft (214; see Figure 8A and see Figure 1 as the tool assembly 17 can be reasonably assumed to be coupled to the shaft 214 in the same manner as the shaft 14; note Para. 0081 references the “tool assembly 17”) such that the jaw assembly (17) is configured to articulate relative to the elongate shaft (214; Para. 0062), the jaw assembly (17) comprising: 
	a first jaw (23b; Figure 1) comprising a reload support configured to 	receive a staple reload (cartridge/reload; Para, 0048); 
	a second jaw (23a) pivotably coupled to the first jaw (23b), the second jaw 	(23a) comprising an anvil surface (Para. 0048); 
an actuation beam (firing rod 216; Figure 7) longitudinally slidable within the elongate shaft (214; Para. 0066) to actuate the jaw assembly (17; Para. 0018), the actuation beam (216) having a proximal end and a distal end (as shown in Figure 7); -2-Appl. No.: 17/139,518 Reply Dated: June 1, 2022 Reply to Office action of April 1, 2022 
an articulation link (210a) longitudinally slidable within the elongate shaft (214; Para. 0066) to articulate the jaw assembly (17) relative to the elongate shaft (214), the articulation link (210a) having a proximal end (212a) positioned adjacent the proximal end of the elongate shaft (214; note the proximal end will clearly be “adjacent to the proximal end of shaft 214 as it would be readily positioned within the operating assembly 230 which is at the proximal end of the shaft) and a distal end (218a) pivotably coupled (via pivot member 202; Figures 8A-8C) to the jaw assembly (17; Para. 0073);
 a support link (210b) longitudinally slidable within the elongate shaft (214; Para. 0066), the support link (210b) having a proximal end (212b) extending longitudinally to a distal end (218b) pivotably coupled (via pivot member 202; Figures 8A-8C) to the jaw assembly (17; Para. 0073); and 
an articulation latching mechanism (260) positioned within the elongate shaft (214; Para. 0068) between the proximal end and the distal end of the elongate shaft (214), the articulation latching mechanism (260) having an unlatched configuration (i.e. Figure 14) in which the articulation link (210a) and the support link (210b) are slidable within the elongate shaft (214; Para. 0081) and a latched configuration (Figures 16-17) wherein the articulation latching mechanism (260) engages the articulation link (210a) and the support link (210b) to prevent longitudinal sliding of the articulation link (210a) and the support link (210b; see Para. 0068-0069, 0076, 0077, 0080-0081), the articulation latching mechanism (260) comprising at least one shoe (265a, 265b; see “Annotated View of Figure 11” below) in sliding engagement (via 264; note the member 264 and member 262 can be viewed as one unit that is in sliding engagement with the beam and comprises multiple shoes 265a,265) with the actuation beam (216), the at least one shoe (265a, 265b) having a pawl surface (friction surface 265a’, 265b’) opposite the sliding engagement (via 264) with the actuation beam (216; note the inside portion of the shoes 265a,b are in a sliding engagement with the beam 216 via the member 264), the pawl surface (265a’, 265b’) engageable with one of the articulation link (210a) and the support link (210b) with the articulation latching mechanism (260) in the latched configuration (see Para. 0068-0069, 0076, 0077, 0080-0081).  
Note: alternatively, the unit formed by members 262 and 264 can together be viewed as one “shoe” that is slidably engageable with the drive beam 



    PNG
    media_image1.png
    463
    512
    media_image1.png
    Greyscale

Annotated View of Figure 11

Regarding Claim 10, Shah discloses the articulation link (210a) comprises a first plurality of teeth (215a1-215a5) formed thereon between the proximal end (212a) and the distal end (218a) of the articulation link (210a), the support link (210b) comprises a second plurality of teeth (215b1-215b5) formed thereon between the proximal end (212b) and the distal end (218b) of the support link (210b) and the at least one shoe (265a, 265b) of the articulation latching mechanism (260) comprises: -3-Appl. No.: 17/139,518 Reply Dated: June 1, 2022 
Reply to Office action of April 1, 2022 a first shoe (265a; see “Annotated View of Figure 11” above) having a first pawl surface (surface of 265a) formed thereon, the first shoe (265a) engageable with the first plurality of teeth (215a1-215a5; Para. 0070);
a second shoe (265b) having a second pawl surface (surface of 265b) formed thereon, the second shoe engageable with the second plurality of teeth (215b1-215b5; Para. 0070); and 
the articulation latching mechanism further comprises:
a biasing member (body of 262; note Para. 0081 discloses the resilient and hence biasing nature of 262) coupled to the first shoe (265a) and the second shoe (265b) and biasing the first shoe (265a) and the second shoe (265b) out of engagement with the first plurality of teeth (215a1-215a5) and the second plurality of teeth (215b1-215b5; see Para. 0081 which discloses that the resilient nature of 262 moves the shoes/retaining surfaces inward and away from the teeth).  

Regarding Claim 11, Shah discloses the actuation beam (216) comprises a recess segment (portion of 252 including 250; see Figure 10) formed between the proximal end and the distal end of the actuation beam (216), a ramped segment (252a) proximal the recess segment (250; Para. 0078), and a latching segment (216’) proximal the ramped segment (252a; see Figure 10; Paras. 0078, 0080).  

Regarding Claim 12, Shah discloses with the actuation beam (216) in a proximal position (i.e. prior to firing), the first shoe (265a) and the second shoe (265b) are disposed radially outwardly, with respect to the elongate shaft, of the recess segment (250) and the articulation latching mechanism (260) is in the unlatched configuration (see Figure 14).  

Regarding Claim 13, Shah discloses upon distal movement (see Figure 15) of the actuation beam (216), the ramped segment (252a) and latching segment (216’) engage the first shoe (265a) and -4-Appl. No.: 17/139,518the second shoe (265b via 264) such that the shoes (265a, 265b) are advanced radially outwardly, with respect to the elongate shaft, into engagement with the first and second plurality of teeth (215a1/215b1-215a5/215b5) to position the articulation latching mechanism (260) in the latched configuration (Figures 16-17; Para. 0079-0080).  

Regarding Claim 14, Shah discloses the biasing member (262) comprises a spring clip biasing the first shoe (265a) and the second shoe (265b) radially inwardly with respect to the shaft (per Para. 0081; note that the body of 262 can be reasonably viewed as a clip given its shape and function as depicted).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US PGPUB 2009/0084826), in view of Racenet (US PGPUB 2005/0006432).

Regarding Claims 15 and 16, Shah discloses several features of the claimed invention including  the first pawl surface (265a) and second pawl surface (265b) comprising a tooth (265a, 265b) as shown which extend radially outward, with respect to the shaft, from the respective first and second shoes (as shown), however, Shah does not explicitly disclose each pawl surface comprising a plurality of teeth formed in the respective shoe.
Attention can be brought to the teachings of Racenet which includes another surgical tool (10; Figure 1) which includes linkages (40, 42; Figure 16) for carrying out end effector functions (i.e. firing and retracting) wherein the linkages comprise teeth (44, 54) which are engaged by shoe members (48, 58; i.e. see Figure 33) comprising pawl surfaces (48b, 58b) to prevent relative movement the linkages (40, 42) relative to other structures of the tool in different modes of the tool and wherein the pawl surfaces each comprise a plurality of teeth (48b, 58b; see Para. 0112-0114, 0159, 0160; note that although the links are moved while engaged with the shoes/pawl surfaces, the shoes/pawls are readily engaged with the links by the plurality of teeth which is what Racenet is being relied upon for).
It is noted that Shah teaches another embodiment (Figure 19) that comprises pawl surfaces (265a’,265b’) that include textured surfaces which can be readily implied as comprising “teeth” in the manner as claimed. Therefore, Shah teaches different configurations used for the pawl surfaces. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Shah to include multiple teeth on each pawl surface to engage the teeth of the links as taught by Racenet. By modifying Shah in this manner, the latching/locking mechanism will engage the links in a stronger manner and therefore further prevent any unwanted disengagement and therefore undesired articulation.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US PGPUB 2009/0084826).
	Regarding Claim 17, Shah discloses essentially all elements of the claimed invention but fails to explicitly disclose the proximal end (212b) of the support link (210b) is disposed between the proximal end and the distal end of the elongate shaft (214b).
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively to locate elongate shaft and/or the support link such that the proximal end thereof is positioned as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, i.e. para. 0095, applicant has not disclosed any criticality for the claimed limitations.
Alternatively Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US PGPUB 2009/0084826) in view of Green (US Patent 5,312,023).
	Alternatively, regarding Claim 17, as outlined above Shah discloses essentially all elements of the claimed invention but fails to explicitly disclose the proximal end (212b) of the support link (210b) is disposed between the proximal end and the distal end of the elongate shaft (214b).
	Attention can be brought to the teachings of Green which include another surgical instrument (500; Figure 38) comprising an elongate shaft (54), and a linkage assembly (505) comprising an articulation link (534 and 560; Figures 40-42) and a support link (536) within the elongate shaft (54), wherein the support link (536) comprises a proximal end (554; Figure 42) which is disposed between a proximal end and a distal end of the elongate shaft (54; as shown in Figure 38; see Col 20, lines 3-31).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have arranged the linkages of Shah to comprise a driving articulating link and a supporting articulating link which comprises the proximal end positioned between the proximal and distal ends of the elongate shaft as taught by Green. By modifying Shah in this manner, the articulation of the jaw assembly in multiple directions can be effectuated by moving one link as taught by Green and thereby the articulation actuation can be manufactured in a simpler manner. 


Examiner’s Note
Examiner notes that if Applicant was to incorporate the following features, these features, in combination with the limitations of Claim 1, would readily overcome the prior art rejections outlined above and would appear to overcome any further rejection over the art currently cited. Note that if Applicant elects to incorporate such features in combination with the limitations of Claim 1, such an amendment would likely be able to be considered under the AFCP 2.0 program. Such features include:
	- the at least one shoe comprising a first shoe having a first pawl surface engageable with the first plurality of teeth and a second shoe having a second pawl surface engageable with the second plurality of teeth.
	-wherein the actuation beam is configured to slide over a surface of both the first shoe and second shoe to advance the shoes radially relative to the shaft to move the articulation latching mechanism between latched and unlatched configurations. 


Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive. 
	In response to Applicant’s arguments on pages 9-10 of “REMARKS/ARGUMENTS” that:
….

    PNG
    media_image2.png
    337
    608
    media_image2.png
    Greyscale

	Examiner respectfully asserts that, as outlined in the rejection above, the plunger member 264 and the flexible member 262 of Shah can be viewed as one unit which is readily slidingly engaging the drive beam 216 via the member 264 and therefore since the interpreted “shoes” 265a, 265b are part of the member 262, the shoes are also engaging, although not necessarily directly engaging, the drive beam. Further as noted in the rejection above, the plunger member 264 and the flexible member 262, together, can be alternatively viewed as a single “shoe” which comprises a portion (264) that engages the drive beam 216 and a portion (262) that engages the drive members (via 265a’, 265b’).


	In response to Applicant’s arguments on page 11 of “REMARKS/ARGUMENTS” that:
….

    PNG
    media_image3.png
    366
    600
    media_image3.png
    Greyscale


	Examiner recites that merely because Racenet does not comprise a shoe in “sliding engagement” with an actuation beam, Racenet is not relied on for such a feature. It has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPG 871 (CCPA 1981). In this instance Racenet is merely relied upon for teaching a pawl surface with multiple teeth as Shah is relied upon for the other limitations and modifying Shah in view of this teaching would not require one from modifying the sliding engagement already present. 
 


	In response to Applicant’s arguments on pages 11-12 of “REMARKS/ARGUMENTS” that:

    PNG
    media_image4.png
    332
    594
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    123
    594
    media_image5.png
    Greyscale


	Examiner respectfully points attention to the previous responses to arguments above with regards to the first paragraph and further notes again that it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPG 871 (CCPA 1981). In this instance merely because Green does not comprise a latching mechanism would not preclude one from modifying Shah in view of Green as outlined in the rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Wenchell (US PGPUB 2004/0232201) and Shelton (US PGPUB 2012/0080493) both disclose different articulation locking/latching mechanisms.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        10/27/2022